DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  With regards to the cutting process resulting in the physical creation of the spring section as described in the newly added claim material, as the claims have been amended with new limitations, the rejection has been amended accordingly (likewise, various 112A and 112B rejections have been included relating to this subject matter).  Furthermore, regarding the arguments discussing “permanent durability”,  “prevention of noise/fine vibrations“, and the change in length of the spring portion, the Examiner notes that the features upon which applicant relies (i.e., the transmission of power while the shaft is bent, contracted or extended) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Claim Objections

Claim 1 is objected to because of the following informalities: line 8 states “the spring threaded portion”.  Based upon the previously claimed structure, the Examiner believes this should read “the spiral threaded portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all subsequent dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the limitation “the spring threaded portion having a plurality of spiral rods of a spring structure which is provided by cutting the rotational power transmission shaft along a rotation center axis thereof such that the cut portions are penetrated therethrough” is not supported by the disclosure and therefore represents both a written description violation and a new matter situation.  While similar to the discussed limitation in the disclosure (Para [0020], “The spring structure may be 
provided by cutting the rotational power transmission shaft 30 along spiral lines such that the cut portions are penetrated therethrough”), the alteration of changing the cut from “along spiral lines” to “along a rotation center axis” alters the claim past the point of specification support.  The Examiner recommends either removing the claim limitation or altering the limitation so as to be in line with the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “the spring threaded portion having a plurality of spiral rods of a spring structure which is provided by cutting the rotational power transmission shaft along a rotation center axis thereof such that the cut portions are penetrated therethrough” renders the claim indefinite, as it is unclear as to the metes and bounds of this limitation.  In the interest of compact prosecution, the Examiner will interpret this limitation as a product by process analysis.  I.E., the Examiner views the creation of the spiral rods as being accomplished by cutting the rods out of the transmission shaft.  

Regarding claim 1, the limitation “the spring threaded portion” lacks antecedent basis (see claim objection above, as the Examiner believes a typographical error is responsible for this rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tardieu, (US 4,486,176) in view of Romano, (US 6,267,679), in view of Leone, (US 5,488,761).

Regarding claim 1, Tardieu discloses: A handpiece (Title, “Hand held device with built-in motor”), with a rotational power source (Fig. 1, Electric motor 14) being provided on one side thereof and a tool being coupled to the other side thereof (Figs. 1 and 3, toolholder shaft 29, referenced in Col. 1, line 46, “a hand piece with integrated toolholder and electric drive motor assembly”), the handpiece comprising: 

a body (Fig. 1, housing 2) having a handle; 

a head (Fig. 1, head part 20) to which the tool is coupled (Col. 1, line 46, “a hand piece with integrated toolholder”); and 

a rotational power transmission shaft (Figs. 1 and 3, shaft 23) transmitting rotational power from the rotational power source (Col. 3, line 33, “a magnetic coupling for transmitting the rotor torque to an outside shaft 23”), provided on a portion of the body (figs. 1 and 3, bearings 24), to a portion of the head (the transfer of rotational energy from shaft 23 to shaft 29 can be seen in figures 1 and 3 as well as being described in detail by the disclosure.  A relevant verse is as follows - Col. 3, line 37, “Shaft 23 is provided at the motor end with a magnetic coupling…transmits the torque from shaft 23 to shaft 29”).  

the rotational power transmission shaft (Figs. 1 and 3, shaft 23) extends toward the portion of the head (Fig. 1, head part 20) deviating from a rotation center axis of the rotational power source (As seen in Figure 3, Tardieu utilizes an additional shaft, 32, to transmit the rotary motion from the motor to the transmission shaft when used with the angled housing of Figure 3.  As this shaft aligns with the motor (see Col. 4, line 45, which describes shaft 32 interacting with the motor with a part 21 equivalent with magnets 22 as shown in Figure 1), it also represents the rotational center axis.)  to transmit the rotational power to the portion of the head (Col. 4, line 47, “shaft 23 which drives toolholder shaft 29”).

Tardieu does not explicitly disclose: the rotational power transmission shaft is bendable at a portion thereof, in which the spiral threaded portion is provided, to be directed toward the portion of the head;

wherein a predetermined section of the rotational power transmission shaft comprises a spiral threaded portion having a helical shape, the spring threaded portion having a plurality of spiral rods of a spring structure which is provided by cutting the rotational power transmission shaft along a rotation center axis thereof such that the cut portions are penetrated therethrough, and the cross-sectional structure of the spiral threaded portion includes the plurality of spiral rods located on both sides of the open portions to face each other.

Romano teaches: the rotational power transmission shaft is bendable at a portion thereof (Col. 3, line 60, “flexible drilling shaft”), in which the spiral threaded portion is provided, to be directed toward the portion of the head (the bending of the threaded portion in a particular direction (towards the claimed portion of the head) represents an intended use of the flexible shaft. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this particular instance, the flexible shaft as taught by Romano is capable of bending in any direction, and therefore satisfies the claim limitation).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft of Tardieu by implementing the teaching of the stranded, helical shaft of Romano, thereby combining prior art elements in a known manner to achieve a predictable and desirable result.  The benefits of the shaft construction as taught by Romano are described in the Romano disclosure.  These benefits include balanced forces as well as superior axial strength and torque carrying, culminating in greater structural integrity, as described in Col. 4, line 7, “The core load cell and the outer wrap load cell are functionally balanced with respect to mass and the forces contained within the flexible shaft, providing superior axial strength with the torque carrying wraps maintaining overall structural integrity of the shaft during tight radius curved bore forming”.  Further benefit can be seen in Figures 2 and 3 of Romano, which depict the shaft being bent in order to use the drilling head at angles that could not be achieved with a non-flexible shaft without the use of some sort of direction changing gearing.  This simplifies construction and maintenance, as there are fewer moving parts to maintain and/or replace with wear and tear.  

The modified Tardieu does not explicitly disclose: wherein a predetermined section of the rotational power transmission shaft comprises a spiral threaded portion having a helical shape, the spring threaded portion having a plurality of spiral rods of a spring structure which is provided by cutting the rotational power transmission shaft along a rotation center axis thereof such that the cut portions are penetrated therethrough, and the cross-sectional structure of the spiral threaded portion includes the plurality of spiral rods located on both sides of the open portions to face each other.

This claim represents a Product by Process Claim.  According to MPEP 2113    “Product-by-Process Claims [R-08.2017]”,  III.    THE USE OF 35 U.S.C. 102/103 REJECTIONS FOR PRODUCT-BY-PROCESS CLAIMS HAS BEEN APPROVED BY THE COURTS 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
; "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103  of the statute is eminently fair and acceptable." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  As the limitation as claimed is considered a product by process analysis, since the prior art Leone (discussed immediately below) teaches a product made in the same way and having a nearly identical structure, it is considered to meet the claimed limitation

	
Leone teaches: a predetermined section of the rotational power transmission shaft (Fig. 5, Coil 22 with helical slots 24 as well as Fig. 6, rod 40 with helical slots 48) comprises a spiral threaded portion having a helical shape, the spring (spiral) threaded portion having a plurality of spiral rods of a spring structure which is provided by cutting the rotational power transmission shaft along a rotation center axis thereof such that the cut portions are penetrated therethrough (Col. 4, line 66 begins discussion of the matching process for creating the helical portion – “FIG. 6 shows a method for manufacturing shaft 23. Initially, a hollow rod 40 is provided which can be made, for example, from stainless steel, titanium, chrome cobalt molybdenum, a carbon fiber composite, or any other suitable spring material. Rod 40 is advanced along a helical path by a combination of rotational motion 42 and translational motion 44. A machine head 46 is oriented so as to machine an opening across a diameter of rod 40. When machine head 46 begins machining, a first helical slot begins at point 50 and a second corresponding helical slot begins at point 50', diametrically opposed to point 50. As rod 40 advances, a pair of intertwined helical slots are formed thereon. At point 51 and diametrically opposite point 51', machining is terminated. Rod 40 continues to advance, for example, 1/4, 1/2 or 3/4 of a turn at points 52 and 52' machining resumes and a second pair of intertwined helical slots are formed along rod 40.”), and the cross-sectional structure of the spiral threaded portion includes the plurality of spiral rods located on both sides of the open portions to face each other (this claim limitation must be true of the prior art, as the portion of each spiral rod cut away must necessarily face the portion at which it was cut from).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the construction process of Tardieu by implementing the cutting process of Leone, thereby combining prior art elements to achieve a predictable and desirable result.  The primary benefit of this manufacturing process is that the entirety of the finished shaft and spring portion is that the entirety of the device is made of a single, unitary piece of material.  This factor removes the possibility of aberrant material properties, as well as removes the dangers that can accrue at the point at which two (or more) separate pieces would need to be combined (such as a weld).

Regarding claim 3, the modified Tardieu further discloses:  one or more bearings (Tardieu - Fig. 1, bearings 24) provided in front of, behind, or in front of and behind the spiral threaded portion having the helical shape.

Regarding claim 5, the modified Tardieu further discloses:  a speed change gear unit (Tardieu - Figs. 1-3, the discs 25, 27, 26a, 26b, 28a and 28b function as a gear unit) provided between the rotational power source (Tardieu - Fig. 1, Electric motor 14) and the spiral threaded portion  having the helical shape (Tardieu - Figs. 1 and 3, shaft 23 as modified by Romano) to increase or reduce the number of revolutions transmitted from the rotational power source to the rotational power transmission shaft (Tardieu - Col. 3, line 62 describes using the discs to alter the speed, “If so desired, different numbers of magnets may be on the adjacent disc thereby achieving a change in speed of rotation.”).

Regarding claim 6, the modified Tardieu further discloses:  the rotational power source (Tardieu - Fig. 1, Electric motor 14) comprises a motor generating the rotational power from electricity (Tardieu - Fig. 1, Electric motor 14) or an impeller generating the rotational power from compressed air (the use of the term “or” indicates that this claim limitation can be either an electric motor “or” a compressed air impeller.  The Examiner has cited to an electric motor to meet the limitation of the claim).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tardieu, (US 4,486,176) in view of Romano, (US 6,267,679). In view of Leone, (US 5,488,761), in further view of Trautner, (US 2012/0302147).

Regarding claim 4, the modified Tardieu discloses the device of claim 1.  

The modified Tardieu does not explicitly disclose: “rotor blades provided in predetermined positions of the rotational power transmission shaft to blow air following rotation of the rotational power transmission shaft”.

Trautner teaches: “rotor (Fig. 1, airflow generating assembly 110 (also called a cooling fan assembly)) blades (Figs. 3b and 3c give a detailed breakdown of the individual parts of the cooling fan assembly, specifically highlighting the plurality of blades, 360) provided in predetermined positions of the rotational power transmission shaft to blow air following rotation of the rotational power transmission shaft (Abstract, “The airflow generation assembly includes a fan driven by the motor. When engaged, the driven fan generates an airstream that is drawn through the power tool.”). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft of the modified Tardieu by including the turbine blades of Trautner, thereby combining prior art elements to achieve a predictable and desirable result.  The benefit of this inclusion is that a cooling function is implemented in the device without the need for any significant alterations to the design, utilizing the existing power arrangement of the device (excepting the inclusion of the fan blades and a vent for the intake and exhaust of air).    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731